Citation Nr: 0941968	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-34 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to October 1, 2005 for 
the award of additional compensation for a dependent spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to January 
1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 notice letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

On the VA Form 9 received in November 2006, the Veteran 
indicated that he wanted a Travel Board hearing.  In December 
2006, the Veteran indicated that he wanted to withdraw his 
hearing request.  As such, the Veteran's hearing request is 
considered withdrawn and the Board will continue with 
appellate review.  

Additional evidence was submitted by the Veteran in April 
2008, following certification of the appeal to the Board.  
The Veteran did not provide a waiver of RO consideration of 
the evidence.  See 38 C.F.R. § 20.1304(c) (2009).  The 
additional evidence, which consists of a letter written by 
the Veteran, asserts contentions that were previously 
considered by the RO.  Furthermore, as the evidence does not 
provide documentation showing that the VA was made aware of 
his marital status prior to the date at issue; it does not 
have a bearing on the issue on appeal.  The Board finds that 
the evidence is not pertinent and referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	A claim for benefits in November 1993 did not indicate the 
Veteran's marital status or a spouse's social security 
number.  

2.	In a July 26, 1994 letter, VA requested information 
regarding the Veteran's dependents and enclosed a VA Form 21-
686c which was not returned.  

3.	Notice of the Veteran's marriage was received by VA on 
September [redacted], 2005.




CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
payment of additional benefits for dependent spouse prior to 
October 1, 2005 have not been met.  38 U.S.C.A. § 501, 5110, 
5112 (West 2002); 38 C.F.R. § 3.400, 3.401, 3.114 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This 
case, however, is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

In this case, the Veteran asserts that additional 
compensation for his spouse should have been effective prior 
to October 1, 2005.  

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by VA within a 
year from the date of marriage, birth or adoption.  38 
U.S.C.A. § 5110(n) (West 2002).  Regarding additional 
compensation for dependents, the effective date will be the 
latest of the following dates: (1) date of claim; (2) date 
the dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the Veteran's award.  38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation 
for dependents is the date of the Veteran's marriage or 
birth/adoption of a child, if evidence of the event is 
received within a year of the event; otherwise, the date 
notice is received of the dependent's existence, if evidence 
is received within a year of notification of such rating 
action.  38 U.S.C.A. § 5110 (f), (n) (West 2002); 38 C.F.R. § 
3.401(b)(1) (2009).  

The Board has reviewed all the evidence of record.  The 
Veteran originally filed a claim for benefits in November 
1993.  In his claim, the Veteran did not indicate that he was 
married in the Marital and Dependency Information section of 
the application.  He also did not provide the social security 
number of a spouse in Box 3B of the application.  
Additionally, after he was granted service connection for 
several disabilities, the RO sent him a letter on July 26, 
1994.  In this letter, the Veteran was notified that the 
application did not contain his dependent's social security 
number.  It also indicated that this information was required 
to receive benefits on behalf of that person.  Further, the 
letter requested that the Veteran submit the information 
within 60 days and that it must be received within one year 
or else entitlement would be from the date VA received the 
information.  The letter requested a certified copy of a 
marriage certificate and enclosed a VA Form 21-686c.  The 
Veteran did not return this form and did not provide the 
requested information regarding his dependent spouse. 

After the Veteran was granted an increased rating in 
September 2005, a notice letter was sent to the Veteran on 
September 19, 2005.  This letter indicated that information 
about his dependents was not complete and attached the VA 
Form 686c Declaration of Status of Dependents.  The Veteran 
returned this form on September [redacted], 2005.  This form 
indicated that the Veteran was married since September [redacted], 
1980.  The award of additional compensation for dependents 
was modified effective October 1, 2005 and the Veteran was 
notified in a December 2005 letter.  

Although the Veteran asserts that he was married in September 
1980, the VA did not receive notice of the marriage until 
September 2005.  Clearly, the proof of the marriage was not 
received within a year from the date of marriage.  Therefore, 
the date of claim must be construed as when VA received 
notice of the marriage.  

The Veteran's primary argument is that the VA already had 
been informed that he was married when he retired from 
service and that, by implication, further verification was, 
or should have been superfluous.  The law, however, requires 
further verification for the increased award to become 
effective.  38 U.S.C.A. § 5110(f) (2009).  Dependency status 
changes over time and it is not unreasonable to ask for 
updated information under these circumstances.  It is also 
noteworthy that the Veteran was put on notice of what was 
expected from him in 1994, yet he failed to clarify the 
status of his dependents until 2005.  


ORDER

Entitlement to an effective date prior to October 1, 2005 for 
the award of additional compensation for a dependent spouse 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


